Title: From George Washington to Colonel Ann Hawkes Hay, 4 June 1779
From: Washington, George
To: Hay, Ann Hawkes


        
          sir
          Morris Town [N.J.] June the 4. 1779
        
        Your favor of the 2d met me at this place this Morning. Your exertions and those of the Militia in opposing the Enemy claim my thanks—and I am persuaded that they will be continued, as long as it shall be practicable. This Army is moving towards the North river as fast as possible—and I shall give you every support in my power, that circumstances will admit of.
        The operations of the Enemy must in a great measure influence our conduct. I am sir in haste with esteem & regard Yr Most Obedt st
        
          G.W.
        
      